IN THE
                              TENTH COURT OF APPEALS



                                       No. 10-18-00098-CR

                               IN RE ROBERT WHITFIELD


                                      Original Proceeding



                               MEMORANDUM OPINION

        Relator Robert Whitfield has filed a petition for writ of mandamus,1 seeking

mandamus relief against Teresa Black, the District Clerk of Freestone County.

        A court of appeals has no jurisdiction to issue a writ of mandamus against a district

clerk except to protect its jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a), (b) (West

Supp. 2017); In re Bernard, 993 S.W.2d 453, 454 (Tex. App.—Houston [1st Dist.] 1999, orig.

proceeding).     Relator’s petition does not allege facts that require us to protect our

jurisdiction, so we do not have jurisdiction to decide his petition for writ of mandamus

against the District Clerk.


1The petition has several procedural deficiencies. See TEX. R. APP. P. 52.3, 52.7. However, because of our
disposition and to expedite it, we will implement Rule 2 and suspend these rules. Id. 2.
        We thus dismiss the petition for want of jurisdiction.




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed March 28, 2018
Do not publish
[OT06]




In re Whitfield                                                  Page 2